internal_revenue_service number release date index number ---------------------------- ------------------------------ ---------------------------------- -------------------------------------- ---------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- telephone number --------------------- refer reply to cc tege eb ec plr-151237-06 date april legend corporation business line a business line b business line c business line d company e company f q r s t date g date h date j ---------------------------------- --------------- --------------- ----------------------- ----------------------------- ---------------------------- ---------------------------- -------- -------- -------------- ----- ------------------ ---------------- --------------------- --------------------------- plr-151237-06 date k dear ----------------- this letter responds to your request dated date for a ruling under sec_83 and sec_1032 of the internal_revenue_code the facts represented by corporation are as follows corporation is the common parent of a worldwide group comprised of more than q domestic and foreign affiliates corporation is engaged in four lines of business business line a business line b business line c and business line d corporation anticipates effecting a sec_355 spin-off transaction on date g that will result in corporation being separated into three public companies corporation company e and company f company e will be the ultimate parent_corporation of the subsidiaries that conduct business line a and company f will be the ultimate parent_corporation of the subsidiaries that conduct business line b shares of company e and company f will be distributed to shareholders of corporation in the spin off business lines c and d will be retained by corporation after the spin off the aggregate value of corporation company e and company f will be approximately equal to the value of corporation before the spin off some of the employees of corporation and its subsidiaries will continue to work for corporation or its subsidiaries and some will work for company e or company f or their respective subsidiaries pursuant to a stock incentive plan corresponding restricted_stock awards under the plan and grant letters corporation made annual broad-based grants of restricted_stock to certain of its employees and certain employees of its subsidiaries on date h and date j as of date k the total number of united_states employees holding shares of restricted_stock was r the total number of shares of restricted_stock held by united_states employees was s grants of restricted_stock to employees under the restricted_stock awards ranged from t to 1000t shares per employee with an average grant of approximately 6t the restricted_stock distributed pursuant to the restricted_stock awards generally is subject_to three-year cliff_vesting however immediate vesting occurs upon a participant’s normal retirement death disability or a change in control the restricted_stock vests pro_rata with respect to the portion of the three-year term that the participant has completed upon his or her retirement or termination of employment as a result of divestiture or outsourcing a participant’s termination of employment other than as a result of the above-listed exceptions before the third anniversary of the applicable grant plr-151237-06 date causes restricted_stock that is not vested as of such termination of employment to be forfeited in connection with the spin off the employees of corporation company e and company f will continue to own any shares of restricted_stock in pre-spin-off corporation that they held before the spin off and will receive shares of restricted_stock in company e and company f following the spin off the vesting requirements with respect to restricted_stock in all three public companies will be as follows the restricted_stock of the company for which the employee works after the spin off employer stock will vest three years after the original grant_date and one-half of the shares of restricted_stock in the two companies for which the employee does not work non-employer stock will vest on the spin-off date and the other half will vest six months after the spin-off date thus one-half of the non-employer stock received by the employees will be subject_to a six-month service requirement and the employees’ employer stock will remain subject_to the original three-year service requirement employees of company e and company f will receive newly-issued shares of employer stock subject_to the same three-year service requirement that applies to such employees’ shares of pre-spin-off restricted_stock the service requirement applicable to one-half of the shares of pre-spin-off restricted_stock and one-half of the shares of restricted_stock of the spun-off company for which they do not work in each case non- employer stock will be reduced to six months corporation represents that none of the employees affected by the ruling_request have made a sec_83 election with respect to the restricted_stock of corporation company e or company f corporation further represents that none of the employees affected by the ruling_request are outside directors of corporation or its subsidiaries and that none of the employees affected by the request are controlling shareholders within the meaning of revproc_2007_3 2007_1_irb_108 sec_83 provides that if in_connection_with_the_performance_of_services property is transferred to any person other than the person for whom such services are performed the excess of the fair_market_value of such property determined without regard to any restriction other than a restriction that by its terms will never lapse at the first time the rights of the person having the beneficial_interest in such property are transferable or are not subject_to a substantial_risk_of_forfeiture whichever occurs earlier over the amount if any paid for such property shall be included in the gross_income of the person who performed such services in the first taxable_year in which the rights of the person having the beneficial_interest in such property are transferable or are not subject_to a substantial_risk_of_forfeiture whichever is applicable sec_83 provides that if property to which sec_83 applies is exchanged for property subject_to restrictions and conditions substantially_similar to plr-151237-06 those to which the property given in such exchange was subject and if sec_354 sec_355 sec_356 or sec_1036 or so much of sec_1031 as relates to sec_1036 applied to such exchange or if such exchange was pursuant to the exercise of a conversion privilege such exchange shall be disregarded for purposes of sec_83 and the property received shall be treated as property to which subsection a applies based on the facts represented by corporation we rule that the distribution of shares of company e and company f restricted_stock pursuant to the spin-off to the holders of restricted_stock granted by corporation is an exchange of restricted_stock in pre-spin-off corporation for restricted_stock in post-spin- off corporation company e and company f and is disregarded so that the restricted_stock that does not vest on the spin-off date remains subject_to a substantial_risk_of_forfeiture under sec_83 none of corporation company e or company f or the members of the separate_affiliated_group of which corporation company e or company f is the parent at the time of the spin off will recognize gain_or_loss when the restrictions lapse on the employer or non-employer stock except as specifically ruled on above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely william c schmidt senior counsel executive compensation branch office of the division counsel associate chief_counsel tax exempt government entities
